Citation Nr: 1420085	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected prostate cancer.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected prostate cancer.


REPRESENTATION

Appellant (Veteran) represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied the benefits sought on appeal.  

The Veteran testified at a Travel Board hearing before the undersigned in August 2010.  A copy of the hearing transcript has been associated with the claims folder. 

In June 2012 and February 2013, the Board remanded this matter for further development.  The case is again before the Board for appellate consideration. 

The record in this matter consists of paper and electronic claims files and has been reviewed.  No relevant evidence has been associated with the record since the most recent supplemental statement of the case (SSOC) dated in November 2013.  38 C.F.R. §§ 19.9, 20.1304(c) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic right hip disorder was not shown in service or for many years thereafter, and any current right hip disorder is unrelated to service, to a disease or injury of service origin, or to a service-connected disorder.   

2.  A chronic left right hip disorder was not shown in service or for many years thereafter, and any current left hip disorder is unrelated to service, to a disease or injury of service origin, or to a service-connected disorder.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

2.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a December 2006 letter to the Veteran that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records and reports, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claims has been obtained.  VA obtained the Veteran's STRs, and relevant private and VA medical evidence.  VA obtained medical evidence from the Social Security Administration (SSA).  Neither the Veteran nor his representative has indicated there are any additional records that VA should obtain on his behalf.  Moreover, VA provided the Veteran with medical examinations into his claims to service connection.  VA provided the Veteran with a hearing before the Board to provide testimony in support of his claims.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claims for Service Connection

The Veteran asserts that he developed a bilateral hip disorder as the result of treatment he received for service-connected prostate cancer.      

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions regarding presumptive service connection apply in this matter as arthritis is listed under 38 C.F.R. § 3.309(a).     

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this matter, the record establishes that the Veteran has hip disorders.  Private and VA treatment records and reports dated since 2007 document degenerative joint disease in each of the hips.  The Veteran attributes these disorders to treatment he received for prostate cancer - he maintains that radiation treatment which passed through his hips to his prostate caused the hip degenerative joint disease.    

The Board has considered closely the Veteran's assertions.  The Veteran is competent to attest to what he observes or senses, such as the symptoms typically associated with arthritis - pain and limitation of motion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  However, his statements regarding the etiology of his arthritis are not competent.  Degenerative joint disease is an internal pathology of the musculoskeletal system that is beyond the Veteran's capacity for lay observation.  Its etiology and development could not be determined through observation or by sensation such as feeling.  The Veteran is simply not a competent witness to render a medical opinion linking an internal joint disorder to treatment for cancer.  He does not have the training and expertise to provide medical evidence connecting the two.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence is against the Veteran's assertion regarding etiology.       

The record contains four medical statements that either directly, or indirectly, address the issue of etiology.  Three of the statements are of limited probative value.  

The first is found in a May 2007 report completed pursuant to the first VA compensation examination into the Veteran's claims.  This examiner indicated a review of the record, examination of the Veteran, and analysis of the Veteran's entire history and current medical condition.  Further, the examiner concluded that "[the Veteran's] bilateral hip pain is unrelated to his radiation therapy."  However, the VA examiner did not provide a rationale as to his conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Moreover, the VA examiner did not render an opinion as to whether either the Veteran's right or left hip disability was aggravated by his service-connected prostate cancer.  38 C.F.R. § 3.310.    

The second opinion is from a private treating physician.  This physician indicated in multiple private treatment records that the Veteran's left hip pain and soft tissue damage is "probable secondary to direct proton beam radiation."  See, e.g., a private treatment record from R.G., D.O. dated in September 2008.  However, this physician did not provide a rationale in support of the statements.  See Hernandez-Toyens, supra.  

Similarly, the third statement of record addressing the issue of etiology is unpersuasive.  In a January 2009 statement, a private physician states that the Veteran's continuing pain in his back and legs "could be secondary to some radiation affect on the brachioplexus when [the Veteran] had the radiation."  This is not a statement of probability.  It is merely a statement of possibility.  As such, it is a speculative comment on the Veteran's claims, and therefore insufficient to support a claim to service connection.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

The fourth statement addressing the issue of etiology is of probative value, however.  It is found in a September 2013 report of an August 2013 VA compensation examination (conducted pursuant to the Board's February 2013 remand for additional medical inquiry).  This opinion is persuasive because the examiner indicated an understanding of the Veteran's claims and his medical situation, provided a clear opinion, and supported the opinion with an explanation.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

In the beginning of the report, the examiner indicated a review of the record and an examination of the Veteran.  The examiner provided an analysis of the Veteran's entire history and current medical condition, and noted the Veteran's claims regarding etiology.  The examiner provided a clear opinion that the Veteran's hip arthritis was likely not caused by, or aggravated by, the prostate cancer treatment, and he provided a clear explanation in support of the opinion.  The examiner stated that a review of "currently available medical literature (up-to-date) fails to support a causative or aggravating etiology between radiation treatments for prostate cancer and bilateral hip DJD."  The examiner noted that degenerative joint disease was not indicated as a complication at any point during the Veteran's radiation treatment.  Further, the examiner detailed the many disorders which are considered complications of radiation treatment of the prostate (e.g., impotence), none of which relate either directly or indirectly to degenerative arthritis of the joints.  Given the location of the prostate, the examiner stated that "the major toxicities of normal tissue irradiation are gastrointestinal and genitourinary."  Further, the examiner sated that the type of radiation used in the Veteran's treatment permitted the "delivery of high doses of RT to the target volume while limiting the 'scatter' dose received by surrounding tissues." 

In sum, four medical professionals commented on the Veteran's secondary service connection claims for hip arthritis.  Three of the statements are of limited probative value.  By contrast, the September 2013 opinion is of great probative value.  Indeed, the evidentiary weight of that report preponderates against the Veteran's lay assertions regarding etiology, and the two private opinions he submitted into the record in support of the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, a service connection finding is unwarranted in this matter on a secondary basis.  38 C.F.R. § 3.310.  

The Veteran has not asserted that his hip arthritis relates to service.  The Board has nevertheless reviewed the record to determine whether it would support a service connection finding on a direct, or on a presumptive basis under 38 C.F.R. § 3.309(a).  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  However, the evidence is similarly against a favorable finding.  The evidence of record clearly establishes that the Veteran did not have hip disorders during service, or for many years following service.  The Veteran's STRs are negative for hip disorders, and the earliest evidence of record of hip arthritis is dated in the mid 2000s, over 35 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Further, there is no medical opinion of record asserting an onset of hip arthritis either during service, or in the first year following discharge from service.  Hence, just as the record establishes that hip arthritis is not secondary to prostate cancer treatment, it establishes that hip arthritis was not incurred during service, and did not manifest in the year following service.  Therefore, service connection on a direct basis under 38 C.F.R. § 3.303, or on a presumptive basis under 38 C.F.R. § 3.309, would not be warranted here.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right hip disability is denied.  

Entitlement to service connection for a left hip disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


